Assuming that Gove, the ancestor, licensed the defendant to let the stones remain upon his land, that license would be revoked by the death of the ancestor and the descent of the land; and so, if the younger Goves had licensed the defendant to let the stones remain upon the land, their conveyance of the land to the plaintiff would be a revocation of the license. But such revocation of the license would not deprive the defendant of his right of property. He would be entitled to a reasonable time to remove it. 1 Wn. on Real Prop. 549, 550.
It is apparent, from the facts stated in the case, that it was no inconvenience and no appreciable pecuniary damage to any of the landowners to let the stones remain upon the land; and it could not be unreasonable for the defendant to let them lie there so long as the land-owners gave no sign of being disturbed. So soon, however, as the defendant had notice that the plaintiff was claiming to be the owner of the stones, he might well enough understand that his acquiescence in their remaining upon his land was the result of his claim of ownership, and not of his accommodating disposition, and it would then behoove him not to sleep too long upon his rights. On the whole, I am inclined to think that he did not get off the stones in a reasonable time.
It is well enough settled, that the statute of limitations does not begin to run until a right of action has accrued, and no right of action could accrue in this case until the plaintiff had done some act, or at least made some claim, inconsistent with the ownership of the defendant. No such act or claim is shown until less than six years before the defendant took away the stones. The statute, therefore, had not *Page 65 
run so long as to bar the right of action of the defendant, and, of course, could not have quieted the title of the plaintiff. There must be judgment for the plaintiff for nominal damages.
SMITH, J. These stones remained the property of Chase, although he may have neglected to remove them within a reasonable time. Hoit v. Stratton Mills,* Cheshire, March adjourned term, 1874). Chase, having omitted to remove them within a reasonable time, is liable for the damage to the land of Baker occasioned by his entry to remove them, but not for the value of the stones.
The case finds that the damage done by the defendant's entry was nominal. There must, therefore, be
Judgment for the plaintiff for one cent damages.
* 54 N.H.